As filed with the Securities and Exchange Commission on April 25, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCELERIZE NEW MEDIA, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3858769 (I.R.S. Employer Identification No.) 20irch Street, Suite 250 Newport Beach, California 92660 Telephone: (949) 515-2141 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Harvard Business Services, Inc. 16192 Coastal Highway
